         Case 1:17-cv-00099-JKB Document 153 Filed 11/07/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES                          *
OF AMERICA,
                                       *
       Plaintiff,
                                       *
       v.                                           CIVIL NO. JKB-17-0099
                                       *
BALTIMORE POLICE
DEPARTMENT, et al.,                    *

       Defendants.                     *


  CORRECTED NOTICE OF APPROVAL OF REVISED EMPLOYEE ASSISTANCE
      PROGRAM UNDER PARAGRAPH 436 OF THE CONSENT DECREE

       As required by the Updated First-Year Monitoring Plan, see ECF No. 138-1, Row 128

(approved in ECF No. 139), the Baltimore Police Department Monitoring Team (“Monitoring

Team”) hereby notifies the Court that it approves revised Policy 1703 (“Employee Assistance

Program (EAP)”) prepared by the Baltimore Police Department (“BPD”) under Paragraph 436 of

the Consent Decree. See ECF No. 2-2 (as modified by ECF No. 39), ¶ 436. The revised Policy

1703, which can be accessed here, offers guidance on how BPD provides support and guidance to

employees affected by personal and professional stressors and traumatic events. As required by

Paragraph 436, the EAP includes confidential counseling services, crisis and stress management

counseling, and mental health evaluations. The Department of Justice (“DOJ”) has indicated that

it concurs in the approval of the revised policy.

       Revised Policy 1703 is the product of collaboration among BPD, DOJ and the Monitoring

Team, and reflects input and feedback from both community stakeholders and BPD officers.
Case 1:17-cv-00099-JKB Document 153 Filed 11/07/18 Page 2 of 3




                                       Respectfully submitted,


                                       ___________/s/_______________
                                       Kenneth Thompson, Monitor
                                       Seth Rosenthal, Deputy Monitor
                                       VENABLE LLP
                                       750 E. Pratt Street
                                       Baltimore, MD 21202
                                       Ken.thompson@bpdmonitor.com
                                       Seth.Rosenthal@bpdmonitor.com
                                       (410) 244-7400




                              2
         Case 1:17-cv-00099-JKB Document 153 Filed 11/07/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2018, copies of the foregoing Notice was served via

the Court’s ECF system upon all counsel of record.


                                                          __________/s/___________
                                                          Seth Rosenthal
